In re: Smith, Eugenia; — Plaintiff(s); Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; Parish of East Baton Rouge 19th Judicial District Court Div. “A” Number 356,067; to the Court of Appeal, First Circuit, Number CW91 0233.
WRIT GRANTED.
The judgment of the district court is reversed in part. This matter is remanded to the district court which should make an in-camera inspection of the documents sought and order production of those documents, in addition to the statements of witnesses, found discoverable in accordance with the principles set forth in Hodges v. Southern Farm Bureau Casualty Insurance Company, 433 So.2d 125 (La.1983), and Broussard v. State Farm Mutual Automobile Insurance Company, 519 So.2d 136 (La.1988).